Exhibit 10.4



EXECUTION COPY



FIFTH AMENDMENT TO
LOAN AND SECURITY AGREEMENT



THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of April 27, 2020 (the “Effective Date”), is entered into by and among Exela
Receivables 1, LLC, a Delaware limited liability company (“Borrower”), Exela
Technologies, Inc., a Delaware corporation, as servicer (“Initial Servicer”),
the persons from time to time party thereto as lenders (“Lenders”), TPG
Specialty Lending, Inc., a Delaware corporation (“TSL”), as administrative agent
for the Lenders (in such capacity, “Administrative Agent”). This Amendment shall
be deemed one of the Transaction Documents referenced in the Loan Agreement.



RECITALS



WHEREAS, Borrower, Initial Servicer, Lenders, Administrative Agent and PNC Bank,
National Association are parties to that certain Loan and Security Agreement,
dated as of January 10, 2020 (as amended by that certain First Amendment to Loan
and Security Agreement, dated as of March 16, 2020, that certain Second
Amendment to Loan and Security Agreement, dated as of March 30, 2020, that
certain Third Amendment to Loan and Security Agreement, dated as of April 9,
2020 and that certain Fourth Amendment to Loan and Security Agreement dated as
of April 13, 2020, and as may be further amended, modified or supplemented from
time to time, the “Loan Agreement”).



WHEREAS, the Initial Servicer has requested that Administrative Agent and
Lenders extend the deadline for the Initial Servicer’s delivery of the audited
financial statements for the fiscal year ending December 31, 2019 as set forth
below; and



WHEREAS, Administrative Agent and Lenders have agreed to such extension under
the Loan Agreement on the terms and subject to the conditions set forth in this
Amendment.



AGREEMENT



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:



ARTICLE I

Definitions



Capitalized terms used in this Amendment are defined in the Loan Agreement
unless otherwise stated.



ARTICLE II



Amendments







--------------------------------------------------------------------------------

1.1         Section 8.05(a)(ii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:



“(ii) Annual Financial Statements. (x) With respect to the fiscal year ending
December 31, 2019, on or before May 11, 2020, and (y) within ninety (90) days
after the end of each fiscal year of Parent commencing on the fiscal year ending
December 31, 2020, in each case, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of comprehensive income and cash flows for such fiscal year, together
with related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, in reasonable detail and all prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion (a) shall be prepared in accordance with generally
accepted auditing standards and (b) shall not include any qualification,
exception or explanatory paragraph expressing substantial doubt about the
ability of Parent or any of its Subsidiaries to continue as a going concern or
any qualification or exception as to the scope of such audit.”



1.2         Section 13.02(a) of the Loan Agreement is hereby amended to (i)
amend and restate Section 13.02(a)(viii) in its entirety as follows and (ii) add
the following clause (ix) at the end thereof:



(viii)    “any liability of the Borrower under Section 5.03 or resulting from a
breach by the Borrower of the representations and warranties set forth in
Section 7.01(z) or Section 7.01(aa) or the covenants set forth in Section
8.01(o), Section 8.03(k), Section 9.05(a)(ii) or Section 9.05(a)(iii); and



(ix)      any liability incurred by the Initial Servicer and, to the extent not
satisfied by the Borrower in accordance with this Agreement, the Borrower under
the Back-up Servicing Agreement.”



ARTICLE III

Conditions Precedent



The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Administrative Agent,
unless specifically waived in writing by Administrative Agent:



1.     Administrative Agent shall have received this Amendment duly executed by
Borrower and the Initial Servicer;



2.     No Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default is then continuing unless (solely
in the case of an Unmatured Initial Servicer Default or Initial Servicer
Default) such Unmatured Initial





2

--------------------------------------------------------------------------------

Servicer Default or Initial Servicer Default is a Specified Initial Servicer
Default;



3.     Borrower’s and Initial Servicer’s representations and warranties set
forth herein and in the applicable Transaction Agreement shall be true and
correct in all material respects; and



4.     All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent.



ARTICLE IV

No Waiver

Nothing contained in this Amendment or any other communication between
Administrative Agent (except with respect to the Limited Waiver to Loan and
Security Agreement, dated March 16, 2020 (the “Limited Waiver”)), Borrower,
Initial Servicer and/or any Lender shall be a consent or waiver of any past,
present or future condition, violation, Unmatured Initial Servicer Default,
Initial Servicer Default, Unmatured Event of Default or Event of Default of
Borrower or Initial Servicer under the Loan Agreement or any Transaction
Document. Administrative Agent and the Lenders hereby expressly reserve any
rights, privileges and remedies under the Loan Agreement and each Transaction
Document that Administrative Agent or the Lenders may have with respect to any
condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default, and any failure by
Administrative Agent or the Lenders to exercise any right, privilege or remedy
as a result of any such condition, violation, Unmatured Initial Servicer
Default, Initial Servicer Default, Unmatured Event of Default or Event of
Default shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Administrative
Agent or the Lenders at any time to exercise any right, privilege or remedy in
connection with the Loan Agreement or any Transaction Document, (ii) amend or
alter any provision of the Loan Agreement or any Transaction Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower or Initial Servicer or any rights,
privilege or remedy of Administrative Agent or the Lenders under the Loan
Agreement or any Transaction Document or any other contract or instrument.



Borrower and Initial Servicer are hereby notified that irrespective of any
waivers or consents previously granted by Administrative Agent or Lenders
regarding the Loan Agreement and the Transaction Documents, Borrower and Initial
Servicer will be expected to comply strictly with their duties, obligations and
agreements under the Loan Agreement and the Transaction Documents.



ARTICLE V

Ratifications, Representations and Warranties; Release of Claims



5.1        Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Transaction Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Transaction Documents are ratified and confirmed and
shall continue in full force and effect. Borrower, Initial Servicer, Lenders and





3

--------------------------------------------------------------------------------

Administrative Agent agree that the Loan Agreement and the other Transaction
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each such party agrees that this
Amendment is not intended to and shall not cause a novation with respect to any
or all of the obligations under the Loan Agreement.



5.2         Representations and Warranties. Each of Borrower and Initial
Servicer hereby represents and warrants to Administrative Agent that (a) the
execution, delivery and performance of this Amendment and any and all other
Transaction Documents executed and/or delivered in connection herewith have been
authorized by all requisite action (as applicable) on the part of such Person
and will not violate the organizational documents of such Person; (b) the
execution, delivery and performance of this Amendment and any and all other
Transaction Documents executed and/or delivered in connection herewith has been
fully and validly authorized by such Person; (c) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver),
no Default or Event of Default under the Loan Agreement has occurred and is
continuing; (d) other than the Existing Initial Servicer Default and Existing
Defaults (each as defined in the Limited Waiver), each of Borrower and Initial
Servicer is in full compliance in all material respects with all covenants and
agreements contained in the Loan Agreement and the other Transaction Documents;
(e) except as disclosed to Administrative Agent, none of Borrower, or Initial
Servicer has amended any of its organizational documents since the date of the
Loan Agreement and (f) the existence of a “Default” under and as defined in the
Existing Specified Secured Debt Documents could not: (i) by its terms cause any
Exela Party to be unable to perform its obligations under the Transaction
Documents, (ii) cause any inaccuracy or breach of any representation, warranty
or covenant under the Transaction Documents of any Exela Party (iii) subject any
existing or subsequently arising Collateral to an Adverse Claim or (iv)
adversely affect any rights or remedies of the Credit Parties under the
Transaction Documents.



5.3       Release of Claims.



(a)     In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and Initial Servicer
(together with their Affiliates, the “Loan Parties”), on behalf of each of their
respective successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Administrative Agent and Lenders, their successors and assigns, their
present and former shareholders, affiliates, subsidiaries, divisions, and
predecessors, and the respective directors, officers, attorneys, employees,
agents and other representatives of each of the foregoing (Administrative Agent,
each Lender and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of set
off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, each Loan Party or any of their
successors, assigns, or other legal representatives now or hereafter own, hold,
have or claim to have against the Releasees or any of them for, upon, or by
reason of any circumstance, action, cause or thing whatsoever arising at any
time based on facts or circumstances in existence on or prior to the date of
this Amendment and are for or on account of,





4

--------------------------------------------------------------------------------

or in relation to, or in any way in connection with any of the Loan Agreement,
or any of the other Transaction Documents or transactions thereunder or related
thereto.



(b)          Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.



(c)          Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.



(d)          Each Loan Party, on behalf of itself and its respective successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by each Loan
Party or any other Person pursuant to this Section 5.3. If any Loan Party or any
of their respective successors, assigns or other legal representatives violates
the foregoing covenant, each Loan Party, for itself and its successors, assigns
and legal representatives, agrees to pay, jointly and severally, in addition to
such other damages as any Releasee sustains as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.



ARTICLE VI

Miscellaneous Provisions



6.1         Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



6.2         Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for
purposes of this Section 6.2, and each party to this Amendment agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Amendment.



6.3         Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.



6.4         Applicable Law. THIS AMENDMENT AND ALL OTHER TRANSACTION DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.





5

--------------------------------------------------------------------------------

6.5         Effectiveness. This Amendment shall become effective upon the
execution thereof by all parties and satisfaction of the conditions precedent
set forth in Article III, and shall cease to be effective (and the provisions of
the Loan Agreement and each other Transaction Document amended hereby shall
revert to those in existence prior to the execution of this Amendment) at the
close of business on April 30, 2020 if the Borrower has not paid in full by
April 30, 2020 all costs and expenses of the Administrative Agent (including
fees of legal counsel to the Administrative Agent) invoiced on or before April
28, 2020.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.



BORROWER:







EXELA RECEIVABLES 1, LLC











By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer













INITIAL SERVICER:







EXELA TECHNOLOGIES, INC.











By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer









Fifth Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:







TPG SPECIALTY LENDING, INC.











By:

/s/ Joshua Easterly



Name:

Joshua Easterly



Title:

Chairman and CEO













LENDERS:







TPG SPECIALTY LENDING, INC.











By:

/s/ Joshua Easterly



Name:

Joshua Easterly



Title:

Chairman and CEO











PNC BANK, NATIONAL ASSOCIATION











By:

/s/ Michael Brown



Name:

Michael Brown



Title:

Sr. Vice President









Fifth Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------

Acknowledged and agreed:



EXELA TECHNOLOGIES, INC.,



as Performance Guarantor











By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer













EXELA RECEIVABLES HOLDCO, LLC,



as Pledgor











By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer





Fifth Amendment to Loan and Security Agreement

--------------------------------------------------------------------------------